        Case 2:20-cv-00287-CG-SMV Document 10 Filed 01/13/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                               No. 20-cv-0287 CG/SMV

$13,500.00 in United States Currency,

        Defendant.


                         ORDER TO SHOW CAUSE
         WHY LUCAS ALVES’S CLAIM OF INTEREST IS NOT ABANDONDED

        THIS MATTER is before the Court on its Order Directing Claimant’s Attorney to File an

Entry of Appearance or Claimant Will be Deemed Pro Se, issued on November 25, 2020. [Doc. 9].

The Court ordered that no later than December 14, 2020, either attorney Peter Herrick enter his

appearance on behalf of Claimant Lucas Alves or Claimant must complete and return a CM/ECF

Pro Se Notification Form. The Court explained that one of these must occur because Claimant’s

filings contained no contact information for him: no address, no phone number, no email address.1

Id. at 2 (citing D.N.M.LR-Civ. 83.6). December 14 has come and gone, and neither Claimant nor

Mr. Herrick has responded in any way.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Claimant

Lucas Alves show cause in writing no later than February 16, 2021, why his Claim of Interest

[Docs. 4, 6] should not considered ABANDONED.



1
  Each of Claimant’s filings was mailed in an envelope bearing a return address for attorney Peter S. Herrick in
St. Petersburg, Florida. [Doc. 4] at 3; [Doc. 5] at 5; [Doc. 6] at 3.
           Case 2:20-cv-00287-CG-SMV Document 10 Filed 01/13/21 Page 2 of 2




           IT IS FURTHER ORDERED that the Clerk of Court send a copy of this Order and

another        CM/ECF         Pro     Se     Notification       form     to    Claimant       Lucas        Alves   at

lucasdalves415@gmail.com2 and to Claimant in care of Mr. Herrick (1) by email to

pssherrick@gmail.com, [Doc. 7-3] at 1, and (2) by United States mail to 4324 Bayshore

Boulevard NE in St. Petersburg, Florida, 33703, [Doc. 4] at 3.

           IT IS SO ORDERED.


                                                                 ____________________________________
                                                                 STEPHAN M. VIDMAR
                                                                 United States Magistrate Judge




2
    This email address appeared in the exhibits to the United States’ Motion to Compel. [Doc. 7-4] at 1.

                                                            2
